Lansden, J. Claimant, Sol Nash, seeks to recover from respondent under the Workmen’s Compensation Act for the loss of his right index finger in an accident that arose out of and in the course of his employment as a janitor in the Division of Highways. On October 30, 1950, claimant was helping two other men lift a heavy oil drum at the South Side Garage, Markham, Cook County, Illinois. The drum slipped, and the rim thereof traumatically severed claimant’s right index finger, which was caught under the drum on a work bench. Later the bone stump was smoothed, and claimant has lost all of such finger distal to the middle of the proximal phalanx. No jurisdictional questions are involved, and respondent has furnished and paid for all hospital and doctor bills required to cure and relieve claimant of the effects of his accident. Claimant was temporarily and totally disabled for five weeks after the day of the accident, and during the period of such disability he was paid $267.70. On the date of the accident, claimant was 69 years of age, married, but had no children under 18 years of age dependent upon him for support. His rate of pay was $250.00 per month, and, although he had worked for respondent less than one year, his earnings were such as to make his rate of compensation $22.50 per week. William J. Cleary & Co., Chicago, Illinois, was employed to take and transcribe the testimony at the hearing before Commissioner Wise. Charges in the amount of $23.50 were incurred, which charges are reasonable and customary. An award is entered in favor of William J. Cleary & Co. for $23.50. Although claimant was entitled to five weeks total temporary disability under Section 8 (b) of the Workmen’s Compensation Act, or the sum of $112.50, he was paid the sum of $267.70, or an overpayment of $155.20. An award is entered in favor of claimant, Sol Nash, under Section 8 (e) (2) (7) for the loss of his right index finger, or 40 weeks at the rate of $22.50, or the sum of $900.00, less overpayment of $155.20 above referred to, leaving a net award of $744.80, all of which has accrued, and is payable forthwith. This award is subject to the approval of the Governor. Ill. Rev. Stat., 1949, Chap. 127, Sec. 180, as amended 1951, July 1, Laws 1951, p. 1441, H.B. 1077, Sec. 1.